Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 24, 2022 has been accepted and entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5-7, 9-12, 14-16, 18-20, 22-24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0177130 (Licitra) in view of US 6,476,393 (Yoshida).
Regarding claim 1, Licitra discloses a method for performing extended spectroscopic wafer characterization metrology (see figure 1E), the method comprising: 
irradiating a surface of a wafer with an IR signal, wherein the surface irradiated with the IR signal is different from one or more edge surfaces of the wafer (see figure 1E, I.RE is IR light which irradiates the top surface of wafer element 11, the top surface is different from the edge of wafer element 11); 
detecting, by a detector, radiation corresponding to the IR signal as the radiation exits the wafer (element Optical Measurement represent the radiation that is detected by an IR spectrometer, see paragraph [0001]) ; 
generating, by one or more processors, a spectrum based on the radiation (see figure 7, spectrum is generated); and 
characterizing, by the one or more processors, one or more characteristics of the wafer based on the spectrum (see figure 7, the material and other characteristics are determined based on the spectrum).
Licitra does not disclose irradiating an angled edge surface of the wafer with a second IR signal; detecting, by a second detector, other radiation corresponding to the second IR signal; generating, by the one or more processors, the spectrum based on the radiation and the other radiation, wherein the one or more characteristics of the wafer are characterized based on the spectrum generated based on the radiation and the other radiation.  
Yoshida discloses a method for performing spectroscopic wafer characterization metrology, comprising:
irradiating an angled edge surface of the wafer with a second IR signal (Figure 1, element 20 is an IR source to irradiated wafer element 12, see figure 8, an angled edge of element 12 is irradiated with IR); 
detecting, by a second detector, other radiation corresponding to the second IR signal (Figure 1, element 50); 
generating, by the one or more processors, the spectrum based on the radiation and the other radiation, wherein the one or more characteristics of the wafer are characterized based on the spectrum generated based on the radiation and the other radiation (element 60 is a computer to process the detected signals and to determine the surface state of the wafer element 12).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Licitra with the invention as disclosed by Yoshida in order to increase monitoring sensitivity and to change the angle at which light enters to wafer to cover more regions of the wafer (see column 15, lines 34-43).
Regarding claim 2, Licitra in view of Yoshida discloses the method of claim 1, wherein Licitra further discloses that the surface of the wafer irradiated by the IR signal comprises a signal coupler (Figure 1D, element 3 is located on the surface where the IR light irradiates wafer element 11), and wherein the wafer is formed from a first material and the signal coupler comprises the first material (see paragraph [0064] discloses prism or signal coupler is made of the same material as the substrate or wafer, further the wafer is made of Silicon, Ge, zinc selenide or zinc sulfide, and the prism or signal couples is made of Silicon, Ge, zinc selenide, zinc sulfide which are made of the same material).  
Regarding claim 3, Licitra in view of Yoshida discloses the method of claim 2, wherein Licitra further discloses that the radiation corresponding to the IR signal is detected as the radiation exits the wafer via a second signal coupler (element 4 collects the detected IR signal as it exits the wafer 11).  
Regarding claim 5, Licitra in view of Yoshida discloses the method of claim 3, wherein Licitra further discloses that the signal coupler (element 3) and the second signal coupler (element 4) are disposed on a same surface of the wafer (see figure 1E, elements 3 and 4 are located on the same side of element 11).  
Regarding claim 6, Licitra in view of Yoshida discloses the method of claim 1, wherein Licitra further discloses irradiating the surface of the wafer with the IR signal comprises providing the IR signal to the signal coupler at an angle (see figure 2, IR light is provided to signal couple at an angle Θ).
Regarding claim 7, Licitra in view of Yoshida discloses the method of claim 1, wherein Licitra further discloses: 
irradiating one or more signal couplers disposed on the surface of the wafer with additional IR signals (see claim 37, irradiating IR through the second pair of prisms that are on the wafer); 
detecting, by one or more additional detectors, radiation corresponding to the one or more additional IR signals as additional radiation corresponding to the one or more additional IR signals exits the wafer (see claim 37 recovering the beam after it has been remitted by the prism and it is inherently detected to produce the data of figure 7); 101057816.117 UNTP.P0026US/1001139082Chyan 010 US 
generating, by the one or more processors, the spectrum based on the radiation and the additional radiation, wherein the one or more characteristics of the wafer are characterized based on the spectrum generated based on the radiation and the additional radiation (see figure 7, the generated spectrum is analyzed to determine the elements present).  
Regarding claim 9, Licitra in view of Yoshida discloses a method according to claim 8, wherein Licitra discloses at least a first characteristic of the one or more characteristics of the wafer is characterized based on a first portion of the spectrum generated from the radiation (see figure 1, and 7, the produced spectrum is produced by the device of figure 1 and produces the spectrum as shown in figure 7 for a particular spectrum of radiation).
Yoshida discloses and at least a second characteristic of the one or more characteristics of the wafer is characterized based on a second portion of the spectrum corresponding to the other radiation. (see figure 1, shows the device to produce the desired spectrum of figure 11).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Licitra with the invention disclosed by Yoshida, in order to increase accuracy in characterizing the wafer sample. 101057816.118 
Regarding claim 10, Licitra discloses a system for performing extended spectroscopic wafer characterization metrology (see figure 1), the system comprising: 
a signal coupler (element 3) disposed on a surface of a wafer(element 3 is located on element 11), wherein the surface upon which the signal coupler is disposed is different from one or more edge surfaces of the wafer (IR light I.RE irradiates the top surface of element 11 which is not an edge surface); 
an IR signal source (element I.RE) configured to 
generate a first IR signal (element I.RE) and 
irradiate the wafer with the first IR signal via the signal coupler (element 11 is irradiated by element I.RE via element 3); 
a detector configured to detect first radiation corresponding to the first IR signal as the radiation exits the wafer (element Optical Measurement represent the radiation that is detected by an IR spectrometer, see paragraph [0001]) ; and 
one or more processors configured to:
generate a spectrum based on the first radiation (See figure 7, spectrum of the detected radiation which inherently must be processed); and 
characterize one or more characteristics of the wafer based on the spectrum generated based on the first radiation (see figure 7, the material and other characteristics are determined based on the spectrum).  
Licitra does not disclose a second IR signal that irradiates an angled edge surface of the wafer with a second IR signal; detecting, by a second detector, configured to detect a second radiation corresponding to the second IR signal; a processor generating spectrum based on the second radiation, wherein the one or more characteristics of the wafer are characterized based on the spectrum generated based on the second radiation.  
Yoshida discloses a system for performing spectroscopic wafer characterization metrology, comprising:
A second IR signal to irradiate an angled edge surface of the wafer (Figure 1, element 20 is an IR source to irradiated wafer element 12, see figure 8, an angled edge of element 12 is irradiated with IR); 
a second detector configured to detect second radiation corresponding to the second IR signal (Figure 1, element 50); 
one or more processors for generating the spectrum the second radiation, wherein the one or more characteristics of the wafer are characterized based on the spectrum generated based on the second (element 60 is a computer to process the detected signals and to determine the surface state of the wafer element 12).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Licitra with the invention as disclosed by Yoshida in order to increase monitoring sensitivity and to change the angle at which light enters to wafer to cover more regions of the wafer (see column 15, lines 34-43).
Regarding claim 11, Licitra in view of Yoshida disclose the system of claim 10, wherein Licitra further discloses that the wafer (element 11) is formed from a first material and the signal coupler comprises the first material (see paragraph [0064] discloses prism or signal coupler is made of the same material as the substrate or wafer, further the wafer is made of Silicon, Ge, zinc selenide or zinc sulfide, and the prism or signal couples is made of Silicon, Ge, zinc selenide, zinc sulfide which are made of the same material).  
Regarding claim 12, Licitra in view of Yoshida discloses the system of claim 10, Licitra further discloses a second signal coupler, wherein the detector is configured to detect the radiation corresponding to the IR signal as the radiation exits the wafer via the second signal coupler (element 4 collects the detected IR signal as it exits the wafer 11).    
Regarding claim 14, Licitra in view of Yoshida discloses the system of claim 12, wherein Licitra further discloses that the signal coupler (element 3) and the second signal coupler (element 4) are disposed on a same surface of the wafer (see figure 1E, elements 3 and 4 are located on the same side of element 11).    
Regarding claim 15, Licitra in view of Yoshida discloses the system of claim 10, wherein Licitra further discloses that the IR signal source is configured to provide the IR signal to the signal coupler at an angle to irradiate the wafer with the IR signal (see figure 2, IR light is provided to signal couple at an angle Θ to irradiate element 11 with IR signal).  
Regarding claim 16, Licitra in view of Yoshida disclose the system of claim 10, Licitra further discloses one or more additional signal couplers disposed on at least one surface of the wafer (see claim 37, irradiating IR through the second pair of prisms that are on the wafer); and 
one or more additional detectors, 101057816.119UNTP.P0026US/1001139082Chyan 010 USwherein the IR signal source is configured to irradiate the wafer with one or more additional IR signals via the one or more additional signal couplers, wherein the one or more additional detectors are configured to detect additional radiation corresponding to the one or more additional IR signals as the additional radiation exits the wafer (see claim 37 recovering the beam after it has been remitted by the prism and it is inherently detected to produce the data of figure 7)101057816.117UNTP.P0026US/1001139082Chyan 010 US, and wherein the one or more processors are configured to generate the spectrum based on the radiation and the additional radiation and to characterize the one or more characteristics of the wafer based on the spectrum generated from the radiation and the additional radiation (see figure 7, the generated spectrum is analyzed to determine the elements present).  
Licitra does not teach processors to generate the spectrum based on the second radiation and to characterize the wafer based on the second radiation.
Yoshida discloses processors configured to generated spectrum based on the second radiation and to characterize the one or more characteristics of the wafer based on the spectrum generated by the second radiation (element 60 is a computer to process the detected signals and to determine the surface state of the wafer element 12).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Licitra with the invention as disclosed by Yoshida in order to increase monitoring sensitivity and to change the angle at which light enters to wafer to cover more regions of the wafer (see column 15, lines 34-43).
Regarding claim 18, Licitra in view of Yoshida discloses the system of claim 17, wherein Licitra discloses at least a first characteristic of the one or more characteristics of the wafer is characterized based on a first portion of the spectrum generated from the radiation  (see figure 1, and 7, the produced spectrum is produced by the device of figure 1 and produces the spectrum as shown in figure 7 for a particular spectrum of radiation).
Yoshida discloses and at least a second characteristic of the one or more characteristics of the wafer is characterized based on a second portion of the spectrum corresponding to the other radiation (see figure 1, shows the device to produce the desired spectrum of figure 11). 101057816.120 UNTP.P0026US/1001139082Chyan 010 US  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Licitra with the invention disclosed by Yoshida, in order to increase accuracy in characterizing the wafer sample. 101057816.118 
Regarding claim 19, Licitra discloses a non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform extended spectroscopic wafer characterization operations (Figure 1 is to an IR spectrometer see paragraph [0001]), the operations comprising: 
controlling an IR signal source to irradiate a wafer with a first IR signal wherein the wafer is irradiated with a first IR signal via an input signal coupler disposed on a surface of the wafer, wherein the surface upon which the signal coupler is disposed is different from one or more edge surfaces of the wafer  (see figure 1E, I.RE is IR light which irradiates the top surface of wafer element 11, via a prism or signal coupler element 3 on a surface of element 11, the top surface is different from the edge of wafer element 11); 
detecting radiation corresponding to the first IR signal via a detector, wherein the radiation is detected by the detector as the radiation exits the wafer (element Optical Measurement represent the radiation that is detected by an IR spectrometer, see paragraph [0001]) ; 
generating a spectrum based on the radiation corresponding to the first IR signal (see figure 7, spectrum is generated); and 
characterizing one or more characteristics of the wafer based on the spectrum (see figure 7, the material and other characteristics are determined based on the spectrum).  
Licitra does not disclose controlling an IR signal source to irradiate a wafer with a second IR signal, where the second IR signal irradiates an edge surface of the wafer and the one or more edge surface of the wafer comprising the edge surface, detecting radiation corresponding to the second IR signal and generating a spectrum corresponding to the second IR signal. 
Yoshida discloses a controlling and IR signal source to irradiate a wafer with  second IR signal to irradiate an angled edge surface of the wafer where the one or more edge surfaces of the wafer comprises the edge surface (Figure 1, element 20 is an IR source to irradiated wafer element 12, see figure 8, an angled edge of element 12 is irradiated with IR); 
a detector configured to detect second radiation corresponding to the second IR signal (Figure 1, element 50); 
one or more processors for generating the spectrum the second radiation, wherein the one or more characteristics of the wafer are characterized based on the spectrum generated based on the second (element 60 is a computer to process the detected signals and to determine the surface state of the wafer element 12).  
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Licitra with the invention as disclosed by Yoshida in order to increase monitoring sensitivity and to change the angle at which light enters to wafer to cover more regions of the wafer (see column 15, lines 34-43).
Regarding claim 20, Licitra in view of Yoshida discloses the non-transitory computer-readable medium of claim 19, wherein a first portion of the radiation corresponding to the first IR signal is detected as the first portion of the radiation exits the wafer via an output signal coupler (light exiting the wafer exits via an output coupler element 4), wherein the wafer is formed from a first material and the input signal coupler and the output signal coupler comprise the first material (see paragraph [0064] discloses prism or signal coupler is made of the same material as the substrate or wafer, further the wafer is made of Silicon, Ge, zinc selenide or zinc sulfide, and the prism or signal couples is made of Silicon, Ge, zinc selenide, zinc sulfide which are made of the same material).  
Regarding claim 22, Licitra in view of Yoshida discloses the non-transitory computer-readable medium of claim 20, wherein Licitra discloses the signal coupler (element 3) and the output signal coupler (element 4) are disposed on a same surface of the wafer (see figure 1E, elements 3 and 4 are located on the same side of element 11).    
Regarding claim 23, Licitra in view of Yoshida discloses the non-transitory computer-readable medium of claim 19, wherein Licitra the wafer is irradiated with the first IR signal via the input signal coupler at an angle  (see figure 2, IR light is provided to signal couple at an angle Θ).  
Regarding claim 24, Licitra in view of Yoshida discloses the non-transitory computer-readable medium of claim 19, Licitra discloses the operations further comprising:
controlling the IR signal source to irradiate one or more additional input signal couplers disposed on the surface of the wafer with additional IR signals  (see claim 37, irradiating IR through the second pair of prisms that are on the wafer); 
detecting additional radiation corresponding to the one or more additional IR signals via one or more additional detectors, wherein the additional radiation corresponding to the one or more additional IR signals exits the wafer via one or more additional output signal couplers (see claim 37 recovering the beam after it has been remitted by the prism and it is inherently detected to produce the data of figure 7); 101057816.117 UNTP.P0026US/1001139082Chyan 010 US  101057816.121 UNTP.P0026US/1001139082Chyan 010 US 
generating, by the one or more processors, the spectrum based on the radiation and the additional radiation, wherein the one or more characteristics of the wafer are characterized based on the spectrum generated based on the radiation and the additional radiation (see figure 7, the generated spectrum is analyzed to determine the elements present).    
Regarding claim 26, Licitra in view of Yoshida discloses the non-transitory computer-readable medium of claim 25, wherein Licitra discloses at least a first characteristic of the one or more characteristics of the wafer is characterized based on a first portion of the spectrum generated from the radiation (see figure 1, and 7, the produced spectrum is produced by the device of figure 1 and produces the spectrum as shown in figure 7 for a particular spectrum of radiation).
Yoshida discloses and at least a second characteristic of the one or more characteristics of the wafer is characterized based on a second portion of the spectrum corresponding to the other radiation (see figure 1, shows the device to produce the desired spectrum of figure 11).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention to have modified the invention as disclosed by Licitra with the invention disclosed by Yoshida, in order to increase accuracy in characterizing the wafer sample. 101057816.118 
Allowable Subject Matter
Claims 4, 13 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The allowable subject matter was disclosed in a prior office action dated December 24, 2021.
Response to Arguments
Regarding claim 1, applicant argues that Licitra does not teach “irradiating a surface of the wafer with and IR signal, where in the surface irradiated with the IR signal is different from one or more edge surfaces of the wafer.” (see Remarks at page 9) The limitations set forth in claim 1, were previously presented in claim 8. Thus, the deficiencies of Licitra have been addressed by the teachings of Yoshida. Thus, applicant’s argument that Licitra does not teach the above claimed limitations are not persuasive as they have been addressed by Yoshida.
Further applicant argues that Licitra teaches performing optical analysis of a wafer using three different techniques and that these techniques are alternative techniques and thus one skilled in the art would not seek to utilize two techniques together (see Remarks at pages 9-10). Again, this issue was addressed in the previous rejection of claim 8 in the office action dated December 24, 2021. Yoshida teaches an edge detection technique as it increases monitoring sensitivity and to change the angle at which light enters the wafer to cover more regions of the wafer (see column 15, lines 34-43 of Yoshida). Thus, applicant’s arguments are not persuasive.
Applicant further argues that one skilled in the art would not be motivated to combine Yoshida and Licitra (see page 11 of the Remarks). The Examiner respectfully disagrees as even though Yoshida teaches alternative configurations, there is no limitation that they cannot be used in succession or together. Further, one skilled in the art would be motivated to provide multiple testing modalities in order to increase the accuracy and to verify the detected results. Thus, applicant’s arguments are not persuasive. 
Regarding claim 9 (see pages 10-11 of the Remarks), Applicant argues that Yoshida does not disclose “irradiating a wafer from a non-edge surface of the wafer and irradiating the wafer from an angled-edge surface of the wafer.”
The Examiner respectfully disagrees as Licitra teaches irradiating from a non-edge (see figure 1E, the surface is irradiated) and Yoshida teaches irradiating from an angled- edge surface of the wafer (see figure 1 element 20 is and IR source that irradiates a wafer element 12  and an angled edge of element 12, see figure 1). Thus, applicant’s arguments that the references do not teach irradiation at both a non-edge and angle edge surface are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458. The examiner can normally be reached M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE S. KIM/               Primary Examiner, Art Unit 2896